UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-2182


SABRINA RENEE BROWN,

                 Plaintiff - Appellant,

          v.

PANTHER II TRANSPORTATION, INC., Panther Premium Logistics,
Inc.,

                 Defendant - Appellee,

          and

HIRE RIGHT,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:16-cv-00158-RAJ-DEM)


Submitted:    December 20, 2016             Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sabrina Renee Brown, Appellant Pro Se. Bryan K. Meals, DAVEY &
BROGAN, PC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sabrina Renee Brown appeals from the district court’s order

dismissing her civil action based on improper venue, declining

to   transfer    the   action      to     another   district,       and   denying   her

motion to amend.         Brown confines her appeal to the district

court’s    dismissal     of     her        action   based      on   improper    venue.

We have reviewed the record and find no reversible error in that

ruling.    Accordingly, we affirm for the reasons stated by the

district     court.      Brown        v.     Panther      II   Transp.,    Inc.,    No.

2:16-cv-00158-RAJ-DEM (E.D. Va. Oct. 3, 2016).                      We dispense with

oral   argument     because        the     facts    and    legal    contentions     are

adequately      presented     in    the     materials      before   this   court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2